Citation Nr: 0118173	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to January 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for post-traumatic stress disorder was denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  VCAA at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

The veteran contends that she presently has PTSD that 
resulted from several inservice instances of sexual assault, 
rape, and/or harassment.  She alleges that she was raped by 
her first sergeant.  In addition, four days later, she 
alleges to have been raped at gunpoint by the company clerk.  
Despite her postservice allegations, the veteran's service 
personnel and service medical records are silent for any 
complaints or treatment for rape during service.  However, 
the evidence shows that the veteran reported several 
instances of sexual assault by a non commissioned officer.  
These instances are the subject of an official investigation 
by the Criminal Investigation Division (CID) of the Military 
Police.  A May 1975 investigative report indicates that a 
soldier attempted to indecently assault the veteran by trying 
to kiss her lips and insisting that he be allowed to kiss the 
veteran's breasts before allowing her to leave the room.  On 
other occasions this same male soldier intentionally struck 
the veteran's right breast with his elbow and kissed the 
veteran's lips and fondled her breasts against her will.  
This investigative report is negative for any complaint of 
rape.  In light of the aforementioned contemporaneous CID 
report, the Board is of the opinion that a new VA examination 
would be probative in determining whether the veteran's 
documented inservice sexual assault resulted in her present 
PTSD.  

In issuing this Remand, the Board notes that the "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The evidence 
shows that the veteran has an extensive history of 
psychiatric complaints and treatment with a reported history 
of excessive anxiety associated with marital adjustment prior 
to service.  Service medical records show that the veteran 
was hospitalized for an overdose of prescription medication 
for depression.  While the veteran indicates an extensive 
post service treatment for various psychiatric conditions to 
include PTSD and anxiety, a complete copy of her post service 
treatment records are not presently associated with the 
claims folder.  In an April 1999 statement, the veteran 
alleges that she received inpatient psychological treatment 
on six occasions from 1975 to 1998.  However, the first 
evidence of post-service inpatient treatment for 
psychological conditions is a September 1998 report of 
hospitalization at the Boone Hospital Center.  The veteran 
reported a history of "27 traumas in her life" and that she 
had different personalities inside of her.  She reported a 
history of being sexually assaulted four times in the past to 
include once at gunpoint.  According to this report, the 
veteran reported inpatient treatment at Walter Reed Army 
Hospital in Washington D.C as well as treatment at facilities 
in Germany and Virginia.  Significant childhood trauma, 
including rape as a toddler, was reported in a May 1999 
psychologist's letter, and at a September 1999 VA exam she 
stated that she had been hospitalized in Wiesbaden Germany in 
1975 with transfer to Walter Reed.  However, clinical records 
from this alleged treatment are not presently associated with 
the claims folder.  The Board notes that the procurement of 
such pertinent medical reports is required.  With regard to 
the VA medical evidence, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id. 

Post service medical evidence contains a May 1999 statement 
from the Cognitive Behavior Therapy (CBT) Program of the 
Boone Hospital Center.  This statement indicates that the 
veteran had been treated for depression and anxiety since the 
summer of 1994 and that she received inpatient treatment for 
severe depression, panic, and auditory hallucinations, in 
1994; however, clinical treatment records from the CBT 
program and records of the 1994 inpatient hospitalization are 
not presently associated with the claim folder.  As these 
records are potentially probative to the veteran's present 
claim, they must be obtained.  See VCAA.  

Additionally, the evidence shows that the veteran is 
presently receiving Social Security benefits due to 
disability.  The Board notes that VA's duty to assist 
veterans in developing facts pertinent to their claims 
includes requesting information from other federal 
departments or agencies, and where VA has notice that the 
veteran is receiving Social Security Administration 
disability benefits, the records relied upon in making that 
determination are pertinent to her VA claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Board 
finds that a remand is in order to obtain the veteran's 
records from the Social Security Administration.  

Accordingly, for the reasons set forth above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for her PTSD since separation 
from active duty.  The veteran should be 
requested to identify with specificity 
all post service inpatient and outpatient 
psychiatric treatment.  The RO should 
obtain private clinical records from the 
Cognitive Behavioral Therapy Program.  
After securing the necessary release(s), 
the RO should obtain these records.  

The RO should also obtain medical records 
from the Walter Reed Medical Center as 
well as the VA facilities referenced in 
the September 1998 private inpatient 
hospital records.

The RO should document its efforts to 
obtain the requested information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. The RO should 
document its efforts to obtain the 
requested information.  If any requested 
evidence is not available, the RO should 
notify the veteran as mandated by the 
Veterans Claims Assistance Act of 2000.

3.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to the events claimed 
as stressors, to include exposure to 
sexual assault and/or harassment, in 
service, and, if so, what was the nature 
of the specific events established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a board of two psychiatrists who have not 
previously examined her to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiners with a list 
of all stressors that have been 
identified.  In addition, the examiners 
should also be provided with an account 
of the veteran's purported inservice 
sexual assault.  

The examination report must reflect a 
review of pertinent material in the 
claims folder.  If PTSD is found, the 
examiners are requested to express an 
opinion as to whether such is related to 
the veteran's military service, 
specifically whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been recognized.  

In addition, the examiners should make a 
specific finding as to whether a 
diagnosis of PTSD, if manifested, is 
supported based solely on the veteran's 
claimed stressor of exposure to sexual 
assault and/or harassment.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination.

5.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After any indicated corrective action 
has been completed, the RO should again 
review the record and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be provided 
with an appropriate supplemental 
statement of the case and afforded 
opportunity to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, she should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claim.  See 38 C.F.R. § 3.655 (When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




